Citation Nr: 0323622	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  96-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbosacral spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for chronic cervical dysplasia.

4.  Entitlement to an increased (compensable) disability 
rating for residuals of a right ring finger fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
December 1988.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 1995 and August 1997 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, that denied the above claims.  


REMAND

Although the veteran has appeared and testified at a hearing 
before a Veterans Law Judge, the Veterans Law Judge who 
conducted that hearing is no longer employed at the Board.  
Regulation requires that the Veterans Law Judge who conducts 
a hearing on appeal participate in any decision made on that 
appeal.  See 38 C.F.R. § 20.707 (2002).  

On August 13, 2003, the Board received a response to a 
hearing clarification letter,  which indicated the veteran 
wanted to attend a hearing at the Oakland RO before a 
Veterans Law Judge.  To accord the appellant due process, the 
RO should reschedule her for a Travel Board Hearing as 
requested.  

Accordingly, while the Board sincerely regrets the delay, the 
case must be remanded for the following:

Schedule the appellant for a Travel Board 
Hearing at the RO before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


